DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim 1 recites numerous “units” in the processing apparatus without comprising the hardware structure to carry out each unit. Recitation of the elements is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are related to a system, and claim 13 is also related to a method (i.e., a process). Claim 14 recites a non –transitory storage medium storing a program. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 11 includes limitations that recite at least one abstract idea. Specifically, independent claim 11 recites:

An information processing apparatus comprising: 
a likelihood acquisition unit configured to acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data; 
evaluate a degree of deviance based on the class likelihood acquired by the likelihood acquisition unit and a class answer corresponding to the correct answer label; 
a determination unit configured to determine whether the degree of deviance by the first evaluation unit satisfies a predetermined criterion; and 
a second evaluation unit configured to, based on second medical data satisfying the predetermined criterion, out of the first medical data, evaluate a similarity between the second medical data and third medical data to be subjected to classification.

The Examiner submits that the foregoing underlined limitations constitute a mental process because when classifying medical data, the steps of “evaluating” a degree of deviance based on the acquired class likelihood and a class answer, “determining” whether the degree of deviance satisfies a criteria, and then based on the satisfaction, “evaluate” a similarity between medical data are steps that can be performed mentally in the human mind.

The abstract idea recited in claims 13 and 14 are similar to the one above. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.



Claims 2 and 4 recite further steps of determining classifications of medical data. Claim 5 recites a determining step of another medical data to be classified. Claim 6 recites an additional determining step. Claim 7 recites changing a way to classify data which can be performed mentally. Claim 11 further recites the determination of deviance. Claim 12 recites that data needs to be further classified. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An information processing apparatus comprising: 
a likelihood acquisition unit configured to acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc); 
a first evaluation unit configured to  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) evaluate a degree of deviance based on the class likelihood acquired by the likelihood acquisition unit  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) and a class answer corresponding to the correct answer label; 
a determination unit configured  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) to determine whether the degree of deviance by the first evaluation unit satisfies a predetermined criterion; and 
a second evaluation unit configured to  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), based on second medical data satisfying the predetermined criterion, out of the first medical data, evaluate a similarity between the second medical data and third medical data to be subjected to classification.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a likelihood acquisition unit, first evaluation unit, determination unit, and a second evaluation unit, the Examiner submits that these limitations 

Regarding the additional limitation of acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and acquiring data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to classify medical data, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial 

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 3, 9, 10 recites sending a notification via a notification unit, thus recites post solution activity. Claim 4 recites using a classifier that is merely a computer component. Claim 7 recites a claim unit, which the unit is a generic computer component. Claim 8 recites the gathered name of the diagnostic. Claim 12 recites another unit which is just merely a computer component.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a likelihood acquisition unit, first evaluation unit, determination unit, and a second evaluation unit, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f), [0078] of Applicant specification shows the generic computer components of the computer system).

Regarding the additional limitation of acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and acquiring data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-14 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 USC 102(a)(2) as being anticipated by US 2020/0111570 A1 to Tran et al. (“Tran”):

Regarding claim 1:
Tran teaches An information processing apparatus comprising: a likelihood acquisition unit configured to acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data;
a first evaluation unit configured to evaluates a degree of deviance based on the class likelihood acquired by the likelihood acquisition unit and a class answer corresponding to the correct answer label; ([0018]- probabilities of how different or deviant the data is generated for one of the classifiers of the system)
a determination unit configured to determine whether the degree of deviance by the first evaluation unit satisfies a predetermined criterion; and ([0018]- to determine degree of deviance, a threshold is established for one of the classifiers of the system )
a second evaluation unit configured to, based on second medical data satisfying the predetermined criterion, out of the first medical data, evaluate a similarity between the second medical data and third medical data to be subjected to classification. ([0018]- the initial manual input data is interpreted to be the third medical data to be subjected to classification. The system can determine if the third medical data was originally correctly classified as a patient having a specific kind of cancer; determining if the original data was correct indicates that a similarity between the second medical data and a third medical data has been evaluated )

Claims 13 and 14 are rejected in a similar manner to claim 1.

Regarding claim 2:
Tran teaches all of the limitations of claim 1. Tran further teaches wherein the second evaluation unit evaluates the similarity based on a second classifier for classifying whether a classification target is the second medical data. ([0018]- the system uses a second classifier to determine if the second medical data meets )

Regarding claim 3:
Tran teaches all of the limitations of claim 1. Tran further teaches a notification unit configured to issue a notification based on an evaluation result by the second evaluation unit. ([0018]- after the evaluation is done, a flag (notification) is generated by the system if it determines that the initial data from a diagnosis was initially wrong)

Regarding claim 4:
Tran teaches all of the limitations of claim 1. Tran further teaches a third classifier configured to perform classification based on teacher data given a diagnostic name in the second medical data as a correct answer label. ([0023]- shows a situation where the system has a pre-classifier (this is interpreted as the third classifier) that takes in medical data where it is determine the patient has cancer (interpreted as the correct answer label).)

Regarding claim 5:
Tran teaches all of the limitations of claim 4. Tran further teaches wherein, based on - 23 -10208312US01 the similarity, the second evaluation unit determines whether the third medical data to be subjected to classification is considered as input data to the third classifier. ([0023]- Figure 2 shows how the pre-classifier (interpreted as the third classifier) can go through the process of data pruning to generate machine generated data (interpreted as input data) that is used as input for the third classifier )

Regarding claim 6:
Tran teaches all of the limitations of claim 1. Tran further teaches wherein, based on the similarity, the second evaluation unit determines whether the medical data to be subjected to classification is considered as input data to the first classifier. ([0023]- Figure 2 shows how the pre-classifier (interpreted as the third classifier) can go through the process of data pruning to generate machine generated data (interpreted as input data) that is can go to the first classifier)

Regarding claim 7:
Tran teaches all of the limitations of claim 4. Tran further teaches further comprising a change unit configured to change the classifier for inputting the medical data to be subjected to classification based on the similarity. ([0022]- classifier selector is shown in figure 2. [0023]- If the patient is determined to not have the condition (not similar), then a different classifier may be selected when the condition is not present)

Regarding claim 8:
Tran teaches all of the limitations of claim 1. Tran further teaches wherein the class for the first classifier is a class including a diagnostic name. ([0018]- shows that the medical data is considered as having a particular diagnosis of having a lung module, for example for the manually generated information from a medical report)

Regarding claim 9:
Tran teaches all of the limitations of claim 3. Tran further teaches wherein the notification unit notifies a classifier that has classified the medical data to be subjected to classification. ([0018]- flag of how similar the result of the classifiers is to the initial determination of the input data )

Regarding claim 10:
Tran teaches all of the limitations of claim 3. Tran further teaches wherein the notification unit notifies the similarity. ([0018]- flag of how similar the result of the classifiers is to the initial determination of the input data )

Regarding claim 11:
Tran teaches all of the limitations of claim 1. Tran further teaches wherein the first evaluation unit evaluates the degree of deviance based on likelihood of the class corresponding to the correct answer label and likelihood of a class not corresponding to the correct answer label, out of the class likelihood. ([0018]- the thresholds established for high probability the classification is correct of a patient having a positive diagnosis; if lower than the threshold, can indicate the initial diagnosis is an incorrect label )

Regarding claim 12:
Tran teaches all of the limitations of claim 4. Tran further teaches a specification unit configured to specify whether the medical data to be subjected to classification is to be classified by the third classifier. ([0022]- pre-classification of data inputted from a medical record source can be provided by the system)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/